NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance 
                                   with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                     Submitted June 11, 2008
                                      Decided June 12, 2008

                                             Before

                                 WILLIAM J. BAUER, Circuit Judge

                                  JOEL M. FLAUM, Circuit Judge

                                 TERENCE T. EVANS, Circuit Judge

No. 07‐3856

UNITED STATES OF AMERICA,                             Appeal from the United States District 
     Plaintiff‐Appellee,                              Court for the Eastern District of Wisconsin. 

       v.                                             No. 06‐CR‐332

DONALD RAY YOUNG,                                     Charles N. Clevert, Jr.,
    Defendant‐Appellant.                              Judge.

                                           O R D E R

        Donald Ray Young pleaded guilty to distributing crack cocaine, see 21 U.S.C. §
841(a)(1), and because the offense involved 50 or more grams he was sentenced to the
statutory minimum of 10 years’ imprisonment and 5 years’ supervised release, see 21 U.S.C.
§ 841(b)(1)(A)(iii).  Young filed a notice of appeal, but his appointed counsel moves to
withdraw because he cannot discern a nonfrivolous basis for the appeal.  See Anders v.
California, 386 U.S. 738, 744 (1967).  We invited Young to respond to counsel’s submission,
see CIR. RULE 51(b), but he has not.  We limit our review to the potential issues identified in
counsel’s supporting brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 
No. 07‐3856                                                                              Page 2

        Young does not want his guilty plea set aside, so counsel properly omits from his
Anders submission any discussion of the voluntariness of the plea or the adequacy of the
plea colloquy.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir. 2002).  Counsel
instead examines whether Young could challenge his prison sentence as unreasonable. 
Counsel notes that the district court properly calculated the applicable guidelines range and
considered the sentencing factors under 18 U.S.C. § 3553(a).  See Rita v. United States, 127
S.Ct. 2456, 2465 (2007).  But the court also recognized that 10‐years’ imprisonment was the
statutory minimum sentence for Young’s crime, and the court had no discretion to impose
anything less.  See United States v. Duncan, 479 F.3d 924, 930 (7th Cir. 2007); United States v.
Lee, 399 F.3d 864, 866 (7th Cir. 2005).  Counsel is thus correct that a reasonableness challenge
would be frivolous.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.